Citation Nr: 1041444	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-12 660	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bronchitis with asthma, 
to include as secondary to herbicide exposure.

2.  Entitlement to service connection for sleep apnea, to include 
as secondary to herbicide exposure.

3.  Entitlement to service connection for a skin rash, to include 
as secondary to herbicide exposure.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for left-sided numbness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to May 1969, 
and had additional periods of service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 
2005, the RO denied entitlement to service connection for asthma, 
sleep apnea, a skin rash, and a left shoulder condition.  In 
October 2006, the RO denied service connection for left-sided 
numbness.

A Travel Board hearing was held in April 2010 with the Veteran in 
Chicago, Illinois, before the undersigned Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The issues of entitlement to service connection for a left 
shoulder disability and left-sided numbness are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have bronchitis with asthma that is 
etiologically related to service, to include herbicide exposure 
in service.

2.  The evidence of record does not demonstrate a current sleep 
apnea disability.

3.  The Veteran does not have a skin rash that is etiologically 
related to service, to include herbicide exposure in service. 


CONCLUSIONS OF LAW

1.  Bronchitis with asthma was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2010).

2.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303 (2010).

3.  A skin rash was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, 
letters dated in April 2004, May 2004, and December 2005 were 
sent to the Veteran in accordance with the duty to notify 
provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was needed 
to substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to provide 
VA with any evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided prior to the 
initial adjudication of the Veteran's claims did not address 
either the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless given 
that service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.

The Veteran's service treatment records, private treatment 
records, VA treatment records, VA authorized examination reports, 
and hearing transcript have been associated with the claims file.  
The Board specifically notes that the Veteran was afforded a VA 
examination with respect to his skin disability.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

As set forth in greater detail below, the Board finds that the VA 
examination obtained in this case is adequate as it contains a 
description of the history of the disabilities at issue; 
documents and considers the relevant medical facts and 
principles; and provides an opinion as to the etiology of the 
Veteran's claimed skin condition.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to that issue has been met.  
38 C.F.R. § 3.159(c) (4).

The Board notes that no medical examination has been conducted 
and no medical opinion has been obtained with respect to the 
Veteran's claims for service connection for bronchitis with 
asthma or sleep apnea.  However, the Board finds that the 
evidence, which does not reflect competent evidence of current 
symptoms or a relationship to service or a service-connected 
disability, warrants the conclusion that a remand for 
examinations and/or opinions is not necessary to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service 
connection claims, VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  As discussed below, the 
evidence does not satisfy the standards of McLendon, as there is 
no indication of current symptoms or a relationship between a 
claimed disability and service.

The Board has also satisfied its duty to provide the Veteran with 
an appropriate hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the Court recently held that 38 C.F.R. 3.103(c)(2) (2010) 
requires that the Decision Review Officer or Veterans Law Judge 
(VLJ) who chairs a hearing must fulfill two duties to comply with 
the above the regulation.  These duties consist of (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the undersigned VLJ noted the basis of the 
prior determination and noted the elements of the claims that 
were lacking to substantiate the claims for benefits.  In 
addition, the VLJ sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claims.

Moreover, the Veteran has not asserted that VA failed to comply 
with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the 
conduct of the hearing.  By contrast, the hearing focused on the 
elements necessary to substantiate the claims and the Veteran, 
through his testimony, demonstrated that he had actual knowledge 
of the elements necessary to substantiate his claims for 
benefits.  As such, the Board finds that, consistent with Bryant, 
the VLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran has not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete and 
the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in the line of duty, or any period of inactive 
duty training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 
C.F.R. § 3.6(a), (d) (2009).  ACDUTRA includes full- time duty 
performed for training purposes by members of the Reserves and 
National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(c)(1), (3) (2009).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  Thus, service connection may be granted for 
a disability resulting from a disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2010).  In a July 
1997 opinion, VA's General Counsel explained that this definition 
includes personnel who were not actually stationed within the 
borders of the Republic of Vietnam, but were present within the 
Republic's borders for duty or visitation purposes. VAOPGCPREC 
27-97 (July 23, 1997); see also Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) (upholding VA's interpretation that service in 
Vietnam requires that a claimant have set "foot-on-land" in 
Vietnam).

Regulations further provide, in pertinent part, that if a Veteran 
was exposed to an herbicide agent (such as Agent Orange) during 
active military, naval, or air service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); Type II diabetes 
mellitus, and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e).

The Veteran's Form DD-214 shows that he served in the Republic of 
Vietnam during the Vietnam era.  Therefore, he is entitled to a 
presumption of exposure to herbicide agents.



1.  Bronchitis with Asthma

Although respiratory cancers are among those diseases listed as 
attributable to exposure to herbicides, other respiratory 
ailments such as bronchitis and asthma are not listed above and 
are not entitled to the presumptions associated with herbicide 
exposure.

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation Standards 
Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), 
does not preclude a Veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the provisions 
of Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Service treatment records are negative for any complaints, 
treatment, or diagnoses of bronchitis, asthma, or other 
respiratory conditions.  The Veteran underwent an enlistment 
examination in November 1966.  No relevant abnormalities were 
noted.  He also underwent a separation examination in May 1969.  
Again, no relevant abnormalities were noted, and the Veteran 
denied a history of asthma or shortness of breath.  While serving 
in the Army Reserve, the Veteran had additional examinations in 
December 1980, September 1986, March 1988, and September 1990.  
No relevant abnormalities were noted.  The Veteran did report a 
history of shortness of breath in March 1988. 

VA treatment records dated December 1995 show the Veteran 
complained of progressively worsening shortness of breath over 
the past year.  He reported a history of childhood asthma, as 
well as crack abuse and smoking.

A chest x-ray performed in February 1997 revealed mild 
hyperinflation of the lungs, suggestive of mild pulmonary 
emphysema changes.  There were also small scattered calcified 
granulomas, with no active infiltrates or pulmonary congestive 
changes.

VA treatment records dated August 2000 noted an 8 year history of 
asthma, and records dated July 2004 show the Veteran reported 
having asthma since 1990.

The Veteran testified at a Travel Board hearing in April 2010.  
He stated that he first started having difficulties with 
breathing in 1979.  His treating physician advised him to get 
over-the-counter inhalers, which relieved the Veteran's condition 
until about 1985.  He then sought treatment through VA and was 
treated with prescription inhalers.  He stated his contention 
that his condition may be related to herbicide exposure in 
service, but acknowledged that none of his treating doctors 
offered such an opinion.

Based on the evidence of record, the Board finds that service 
connection for bronchitis with asthma is not warranted.  Although 
the Veteran is currently diagnosed with asthma, the evidence is 
against finding that it was incurred in or is otherwise related 
to service.  As noted above, asthma is not presumed to be related 
to herbicide exposure under the applicable regulations.  The 
Board has also considered whether bronchitis with asthma was 
otherwise incurred in or attributable to service.  However, as 
noted above, the Veteran underwent several examinations from 1966 
to 1990.  All of these examinations revealed normal findings.  A 
respiratory condition was not diagnosed until many years after 
service, and the Veteran indicated at the time that he had 
experienced asthma symptoms since 1990 or 1992.  The overall 
weight of the evidence is against finding that asthma was 
incurred in service or during a period of ACDUTRA or INACDUTRA.

The Board has considered the Veteran's testimony that his 
condition is related to service, to include herbicide exposure in 
service.  The Federal Circuit held that lay evidence is one type 
of evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, retains 
the discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This 
would include weighing the absence of contemporary medical 
evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to Court decisions, it surely applies to 
those of a superior tribunal, the Federal Circuit.

While the Veteran is certainly competent to report observable 
symptoms, he has not been shown to be competent to identify 
specific disorders based solely on observation.  Further, while 
the Veteran has asserted that his respiratory disorders are the 
result of exposure to herbicides in Vietnam, he has not 
demonstrated the medical knowledge required to establish an 
etiological nexus between his asthma and in-service herbicide 
exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the Veteran offered in support of his claim have 
been given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between this claimed disorder and the 
Veteran's period of service, to include exposure to herbicides.  
There are no competent opinions in the record which attribute the 
Veteran's asthma to service or herbicide exposure in service.  
Therefore, service connection for bronchitis with asthma is 
denied.

2.  Sleep Apnea

The Veteran has asserted that he also has sleep apnea as a result 
of herbicide exposure in service.

Service treatment records are negative for any complaints, 
treatment, or diagnoses related to sleep apnea.  No relevant 
abnormalities were noted during examinations in November 1966, 
May 1969, December 1980, September 1986, March 1988, and 
September 1990.

Moreover, VA and private treatment records do not reflect 
diagnoses or treatment for sleep apnea.  During the Veteran's 
April 2010 hearing, he testified that he had not been diagnosed 
with sleep apnea, and he was not aware of having any breathing 
problems which interfered with his sleep.

Based on the evidence of record, the Board finds that service 
connection for sleep apnea is not warranted.  The Court has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).
	
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).  Here, the evidence does not establish a diagnosis of 
sleep apnea at any time, and the Veteran has not asserted that he 
has experienced symptoms consistent with sleep apnea.  Therefore, 
service connection for sleep apnea, to include as due to 
herbicide exposure in service, is not warranted.

3.  Skin rash

Service treatment records are negative for any complaints, 
treatment, or diagnoses of a skin condition.  On the Veteran's 
November 1966 enlistment examination, two round scars were noted 
on the Veteran's right shoulder.  On the Veteran's May 1969 
separation examination, he noted a history of skin problems which 
had cleared, and no abnormalities were noted during the 
examination.  Additional examinations in December 1980, September 
1986, March 1988, and September 1990 were within normal limits.

VA treatment records dated October 2003 show the Veteran had a 
nodule on his left thigh.  It had been there for approximately 2 
years, and had increased in size in the last 6 months.

The Veteran was afforded a VA examination in March 2005.  The 
examiner was asked to comment on a bump on the Veteran's chest 
and two small bumps on the right upper posterior shoulder.  The 
Veteran indicated the onset of these was 5 to 6 years earlier.  
They had become larger over time.  He experienced occasional 
pruritis, but was not being treated.  On examination, there was a 
solitary domed papule, .9cm by .9cm, on the chest.  There were 
two domed papules on the right upper posterior shoulder, each 
less than 1cm.  The examiner diagnosed an epidermal cyst on the 
chest, and dilated pores on the right upper posterior shoulder.  
He further concluded that neither condition was related to 
military service.

VA treatment records dated May 2006 show the Veteran had 3 
sebaceous cysts on the right shoulder.  He was referred to 
surgery for excision.

The Veteran testified at a Travel Board hearing in April 2010.  
He stated that he experienced blisters on his chest, shoulders, 
and arms while he was in Vietnam, and continued have similar 
problems intermittently since then.  He had received treatment 
after service, but had not been diagnosed with a specific 
condition.

Based on the evidence of record, the Board finds that service 
connection for a skin condition is not warranted.  Initially, the 
Board notes that the Veteran has not been diagnosed with 
chloracne or other acneform disease consistent with chloracne.  
Therefore, his condition is not presumed to be related to 
herbicide exposure in service.  As discussed previously, the 
Veteran is not competent to provide an opinion linking any 
currently diagnosed condition to herbicide exposure in service.  

Moreover, service treatment records do not include any 
complaints, treatment, or diagnosis of a skin condition.  Two 
round scars were noted on the Veteran's right shoulder during his 
enlistment examination, but there is no indication that these 
scars were aggravated by or otherwise related to a skin condition 
incurred in service.  The Veteran testified that he had blisters 
during Vietnam, and his 1969 separation examination noted a 
history of skin disease.  However, that disease had reportedly 
cleared, and the Veteran's separation examination was normal.  
Additional examinations in December 1980, September 1986, March 
1988, and September 1990 were normal.

Further, to the extent that the Veteran's testimony is offered as 
evidence of continuity of symptomatology, the Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  See Buchanan v. 
Nicholson, supra.  As noted, in adjudicating his claims, the 
Board must evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As 
noted, competency of evidence differs from weight and 
credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the fact that he was not 
treated for a skin condition in service, was shown to have no 
relevant abnormalities at separation, and was in fact not shown 
to have a diagnosis for many years after the alleged onset of the 
condition, weighs heavily against the claim he now makes that he 
has had problems ever since service.  The Board is not holding 
that corroboration is required.  Rather, the Board finds his 
assertions to be less credible than the normal contemporaneous 
records.  The Board notes that symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology. However, 
with respect to a merits review, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  As such, the Board finds that the probative evidence 
is against the claim based on continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where veteran failed to account for lengthy 
time period between service and initial symptoms of disability).


ORDER

Service connection for bronchitis with asthma is denied.

Service connection for sleep apnea is denied.

Service connection for a skin rash is denied.


REMAND

As discussed above, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims (Court) has stated that this 
element establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  The 
types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Here, VA treatment records reflect current diagnoses of left 
shoulder osteoarthritis and left shoulder arthralgia.  The 
Veteran was also seen in October 1998 for complaints of left arm 
numbness.  Although service treatment records are negative for 
any complaints or treatment of a left shoulder disability or 
numbness, the Veteran has indicated through both hearing 
testimony and statements to his treating physicians that he has 
had difficulty with these conditions since being exposed to an 
exploding land mine in service.  The Veteran has not been 
afforded a VA examination to address either condition.  In light 
of the "low threshold" as announced in McLendon v. Nicholson, 
the Board finds that remand for a VA examination is necessary to 
determine if either a left shoulder disability or left-sided 
numbness was incurred in service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination in the appropriate specialty to 
determine the nature and etiology of any left 
shoulder disability and any disability 
manifested by left-sided numbness.  The 
claims file should be made available to the 
examiner. The examiner should conduct a 
review of the claims folder and obtain a 
detailed history from the Veteran regarding 
the circumstances of his injuries in service.  
The examiner should then address the 
following:

(A) Whether it is at least as likely as not 
(50 percent or greater probability) that any 
diagnosed left shoulder disability was 
incurred in or is otherwise related to 
service.

(B) Whether it is at least as likely as not 
(50 percent or greater probability) that any 
diagnosed disability manifested by left-sided 
numbness or sensory deficit was incurred in 
or is otherwise related to service.

The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  A complete rationale for any 
opinion expressed should be provided.  If an 
opinion cannot be expressed without resort to 
speculation, discuss why such is the case.  
In this regard, indicate whether the 
inability to provide a definitive opinion is 
due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims should be readjudicated. If any claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran.  
After the Veteran has had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


